DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a lithium primary battery comprising a positive electrode comprising an active material containing at least magnesium dioxide, a conductive agent and a binding agent in further containing an oxide of a rare earth element and a sulfate of a rare earth element where the magnesium the oxide is electrolytic magnesium oxide and where the nonaqueous electrolyte solution contains phthalimide in the reply filed on 6-7-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the amount of the rare-earth element oxide and the rear earth element sulfate to be present in an amount of 0.1-5 parts per mass per hundred parts by mass of the magnesium dioxide, does not reasonably provide enablement for any amount of the rear earth element oxide and the rear earth element sulfate to be present in the positive electrode material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with This is taught in the specification in [0021].
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 1 is rejected because the claim should cite “and further contains an oxide of a rare-earth element and a sulfate of a rare-earth element” or should cite “and further contains a rare-earth element oxide and a rare-earth element sulfate”. This will clarify that both has to be present.           Claim 1 is rejected because the claim should cite “wherein the non-aqueous electrolyte solution contains a nonaqueous solvent and a solute”.            Claim 2 is rejected because since the manganese dioxide is in a mixture with the rare-element oxide and/or sulfate then they would automatically be in contact with each other. This makes the claim vague and indefinite.            Claim 4 should state “wherein the amount of the rare-earth element oxide and the rear-earth element sulfate is”.            Claim 6 is rejected because there is no antecedent basis for the phrase “wherein the positive electrode contains… parts by mass of sulfur element per hundred parts by mass of the manganese dioxide”. This makes the claim vague and indefinite.             Claim 7 is rejected because it is unclear how much of the phthalimide is present in the nonaqueous electrolyte solution.  In addition, the claim should cite “wherein the non-aqueous electrolyte solution further comprises an additive comprising phthalimide”.                                               Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.            Nobuo et al. (JP 57-003368, translation) teaches in the translation started on page 3 that by mixing and heat treating group III elements especially yttrium (Y2O3) and the oxide of lanthanum (La2O3), the present invention neutralizes and de-activates the solid acidity based on the surface-water-of-aggregate acid radical of manganese dioxide.  Nobuo et al. teaches that usually electrolytic manganese oxide is used for manganese dioxide.        Kawaguchi et al. (JP 2006-236889, translation) teaches a nonaqueous electrolyte primary battery comprising a positive electrode comprising magnesium oxide, a negative electrode and a nonaqueous electrolyte comprising phthalimide which provides a battery suppressing increase in impedance of the battery after partial discharge and capable of using for a long time.        Shimizu et al. (US 3,436,323) teaches in column 2, lines 27-33, that it is well known in the art that the electrolytic manganese dioxide which is used as a depolarizer for a dry battery is produced by the electrolysis of an aqueous solution containing from 0.2-0.5 moles per liter.         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727